Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action is responsive to the Request for Continued Examination (RCE) filed on 03/10/2022.
Claims 1- 9 & 11- 21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
I) Regarding claim 1, 
a) As stated during the earlier mailed Office action on 08/05/2021 (see page 21) & NOA mailed on 12/15/2021, the subject matter of “CCAA structure model” to include data representing various listings of items (a) and (d) as claimed are novel and non-obvious over the prior arts of the record including prior cited Yang et al. (US 20100324715 A1). 
b) Newly discovered Knopp (US 20040253562) teaches a developing and importing a CAD model for dental brackets into a fabrication machine for directly producing dental attachments ([0026, 0068]). However, like prior cited arts, the Knopp reference also fails to disclose its CAD model to include data representing (a) a CCAA base, (b) CCAA material, (c) a profile of the particular tooth, and (d) CCAA guide or indirect bonding jig as claimed.
Therefore,  the prior art alone or in a proper combination does not teach or suggest the inclusion of “3D CAD CCAA structure model includes data representing at least a) a CCAA base that has recesses and/or undercuts in a bonding surface of the CCAA that are custom-shaped to fit a negative of a labial/lingual tooth surface, and contact a particular area of a surface of the particular tooth, b) a CCAA material, c) a profile of the particular tooth, and d) a CCAA guide or indirect bonding jig adapted for guiding three-dimensional placement of the CCAA onto the particular tooth” in combination with remaining limitations of the claim.
II) Regarding claims 2- 9 & 11- 21, these claims are allowed because of their dependency with allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115